Exhibit 10.8

Advanced Micro Devices, Inc.

Executive Incentive Plan

March 2006

 

1. Purposes.

The purposes of the Advanced Micro Devices, Inc. (“AMD”) Executive Incentive
Plan are to motivate the Company’s key employees to improve stockholder value by
linking a portion of their cash compensation to the Company’s financial
performance, reward key employees for improving the Company’s financial
performance, and help attract and retain key employees. The Plan is intended to
permit the payment of bonuses that qualify as performance-based compensation
under Section 162(m) of the Code.

 

2. Definitions.

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.

 

  A. “Award” means, with respect to each Participant, any cash incentive payment
made under the Plan for a Performance Period.

 

  B. “Code” means the Internal Revenue Code of 1986, as amended.

 

  C. “Committee” means the Compensation Committee of AMD’s Board of Directors,
or such other committee designated by that Board of Directors, which is
authorized to administer the Plan under Section 3 hereof. With respect to
payments hereunder intended to qualify as performance-based compensation under
Section 162(m) of the Code, the Committee shall be comprised solely of two or
more directors who are “outside directors” under Section 162(m) of the Code.

 

  D. “Company” means AMD and any corporation or other business entity of which
AMD (i) directly or indirectly has an ownership interest of 50% or more, or
(ii) has a right to elect or appoint 50% or more of the board of directors or
other governing body.

 

  E. “Key Employee” means any employee of the Company whose performance the
Committee determines can have a significant effect on the success of the
Company.

 

  F. “Participant” means any Key Employee to whom an Award is granted under the
Plan.

 

  G. “Performance Period” means any fiscal year of the Company or such other
longer period than a fiscal year as determined by the Committee.



--------------------------------------------------------------------------------

  H. “Plan” means this Plan, which shall be known as the AMD Executive Incentive
Plan.

 

3. Administration.

 

  A. The Plan shall be administered by the Committee. Subject to the
requirements for qualifying payments hereunder as performance-based compensation
under Section 162(m) of the Code, the Committee shall have the authority to:

 

  (i) interpret and determine all questions of policy and expediency pertaining
to the Plan;

 

  (ii) adopt such rules, regulations, agreements and instruments as it deems
necessary for its proper administration;

 

  (iii) select Key Employees to receive Awards;

 

  (iv) determine the terms of Awards;

 

  (v) determine amounts subject to Awards (within the limits prescribed in the
Plan);

 

  (vi) determine whether Awards will be granted in replacement of or as
alternatives to any other incentive or compensation plan of the Company or an
acquired business unit;

 

  (vii) grant waivers of Plan or Award conditions (other than Awards intended to
qualify as performance-based compensation under Section 162(m) of the Code);

 

  (viii) accelerate the payment of Awards (but with respect to Awards intended
to qualify as performance-based compensation under Section 162(m) of the Code,
only as permitted under that Section);

 

  (ix) correct any defect, supply any omission, or reconcile any inconsistency
in the Plan, any Award or any Award notice;

 

  (x) take any and all other actions it deems necessary or advisable for the
proper administration of the Plan;

 

  (xi) adopt such Plan procedures, regulations, subplans and the like as it
deems are necessary to enable Key Employees to receive Awards; and

 

  (xii) amend the Plan at any time and from time to time, provided however that
no amendment to the Plan shall be effective unless approved by the Company’s
stockholders, to the extent such stockholder approval is required under
Section 162(m) of the Code.



--------------------------------------------------------------------------------

  B. The Committee may delegate its authority to grant and administer Awards to
a separate committee; however, only the Committee may grant and administer
Awards which are intended to qualify as performance based compensation under
Section 162(m) of the Code.

 

4. Eligibility.

Only Key Employees as designated by the Committee are eligible to become
Participants in the Plan. No person shall be automatically entitled to
participate in the Plan.

 

5. Performance Goals.

 

  A. The Committee shall set forth in writing objectively determinable
performance goals (“Performance Goals”) applicable to a Participant for a
Performance Period prior to the commencement of such Performance Period,
provided, however, that such goals may be established after the start of the
Performance Period but in no event later than the latest time permitted by
Section 162(m) of the Code with respect to any payments intended to qualify as
performance-based compensation under Section 162(m) of the Code (generally, for
Performance Periods of one year or more, no later than 90 days after the
commencement of the Performance Period) (the “162(m) Determination Date”).

 

  B. Each Performance Goal shall relate to one or more of the following business
criteria of the Company and/or any business unit that are to be monitored during
the fiscal year (or performance period):

 

· Net income   · Stockholder return · Earnings per share   · Revenue · Return on
investment   · Revenue growth · Operating income   · Market share · Strategic
positioning programs   · Return on net assets · Cash flow   · Return on equity  
· New product releases

 

  C. On or prior to the 162(m) Determination Date, the Committee shall establish
in writing a bonus formula specifying the target level of performance that must
be achieved with respect to each criterion that is identified in a Performance
Goal in order for an Award to be payable and shall, for each Participant,
establish in writing a target Award payable under the Plan for the Performance
Period upon attainment of the Performance Goals.

 

  D. In the event Performance Goals are based on more than one business
criterion, the Committee may determine to make Awards upon attainment



--------------------------------------------------------------------------------

of the Performance Goal relating to any one or more of such criteria, provided
the Performance Goals, when established, are stated as alternatives to one
another at the time the Performance Goal is established.

 

6. Awards.

 

  A. During any fiscal year of the Company, no Participant shall receive an
Award of more $10,000,000.

 

  B. No Award shall be paid to a Participant unless and until the Committee
makes a certification in writing with respect to the attainment of the
Performance Goals to the extent required by Section 162(m) of the Code. Although
the Committee may in its sole discretion eliminate or reduce an Award payable to
a Participant pursuant to the applicable bonus formula, the Committee shall have
no discretion to increase the amount of a Participant’s Award as determined
under the applicable bonus formula.

 

  C. Unless otherwise directed by the Committee, each Award shall be paid as
soon as practicable after the end of the Performance Period to which such Award
relates.

 

  D. The payment of an Award requires that the Participant be on the Company’s
payroll as of the date of payment of the Award. Subject to the requirements for
qualifying payments hereunder as performance-based compensation under
Section 162(m) of the Code, the Committee may make exceptions to this
requirement in the case of retirement, death or disability, as determined by the
Committee in its sole discretion.

 

  E. The Company shall withhold all applicable federal, state, local and foreign
taxes required by law to be paid or withheld relating to the receipt or payment
of any Award.

 

  F. At the discretion of the Committee, payment of an Award or any portion
thereof may be deferred until a time established by the Committee. Deferrals
shall be unfunded and shall be made in accordance with guidelines established by
the Committee to ensure that such deferrals comply with applicable requirements
of the Code and its regulations. Deferrals shall be initiated by the delivery of
a written, irrevocable election by the Participant to the Committee or its
nominee. Such election shall be made prior to the date specified by the
Committee. The Committee may also credit earnings on cash payments that are
deferred and set the rates of such interest.

 

7. General.

 

  A. No Awards shall be paid under the Plan unless and until the Company’s
stockholders shall have approved the Plan and the business criteria set forth
above as required by Section 162(m) of the Code. So long as the



--------------------------------------------------------------------------------

Plan shall not have been previously terminated by the Company, it shall be
resubmitted for approval by the Company’s stockholders in the fifth year after
it shall have first been approved by the Company’s stockholders, and every fifth
year thereafter. In addition, the Plan shall be resubmitted to the Company’s
stockholders for approval as required by Section 162(m) of the Code if it is
amended in any way that changes the material terms of the Plan, including by
materially modifying the business criteria set forth above, increasing the
maximum Award payable under the Plan or changing the Plan’s eligibility
requirements.

 

  B. Any rights of a Participant under the Plan shall not be assignable by such
Participant, by operation of law or otherwise, except by will or the laws of
descent and distribution. No Participant may create a lien on any funds or
rights to which he or she may have an interest under the Plan, or which is held
by the Company for the account of the Participant under the Plan.

 

  C. Participation in the Plan shall not give any Key Employee any right to
remain in the employ of the Company. Further, the adoption of this Plan shall
not be deemed to give any Key Employee or other individual the right to be
selected as a Participant or to be granted an Award.

 

  D. To the extent any person acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of the Company.

 

  E. The Plan shall be governed by and construed in accordance with the laws of
the State of California.

 

  F. The Board may amend or terminate the Plan at any time and for any reason,
subject to stockholder approval as described above.